UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantý Filed by a Party other than the Registranto Check the appropriate box: ý Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 ULURU Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: ULURU Inc. 4452 Beltway Drive Addison, Texas 75001 (214) 905-5145 April [•], 2011 To Our Stockholders: You are cordially invited to attend the Annual Meeting of Stockholders (the “Meeting”) of ULURU Inc. (the “Company”) to be held on May 30, 2011 at 10:00 a.m., local time, at the offices of ULURU Inc., 4452 Beltway Drive, Addison, TX 75001, (214) 905-5145. The Notice of Annual Meeting and the Proxy Statement that follow describe the business to be considered and acted upon by stockholders of the Company at the Meeting. Please carefully review the information contained in the Proxy Statement. WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, IT IS VERY IMPORTANT THAT YOU MARK, SIGN, DATE AND RETURN THE ENCLOSED PROXY CARD IN THE ENVELOPE PROVIDED AS SOON AS POSSIBLE.NO POSTAGE IS REQUIRED FOR MAILING IN THE UNITED STATES. IF YOU ATTEND THE MEETING, YOU MAY REVOKE THE PROXY AT THAT TIME BY REQUESTING THE RIGHT TO VOTE IN PERSON.YOU MAY ALSO REVOKE THE PROXY BY SUBMITTING ANOTHER PROXY BEARING A LATER DATE OR BY GIVING NOTICE IN WRITING TO OUR SECRETARY NO LATER THAN THE DAY PRIOR TO THE MEETING. Sincerely, Kerry P. Gray President & Chief Executive Officer ULURU Inc. 4452 Beltway Drive Addison, Texas 75001 (214) 905-5145 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS to be held on May 30, 2011 NOTICE IS HEREBY GIVEN that the annual meeting of the stockholders of ULURU Inc., a Nevada corporation (the “Meeting”), will be held at the offices of ULURU Inc., 4452 Beltway Drive, Addison, TX 75001, (214) 905-5145, on May 30, 2011 at 10:00 a.m., local time, for the following purposes: 1. to elect four members to the Board of Directors to hold office until the annual meeting for 2012, and until their successors are elected and qualified; and 2. to ratify the appointment of Lane Gorman Trubitt, L.L.P. as our independent registered public accounting firm for the fiscal year ending December 31, 2011; and 3. to consider and act upon a proposal to authorize the Board of Directors to amend the Company’s Restated Articles of Incorporation at any time prior to July 31, 2011 to effect a reverse stock split of the Company’s outstanding common stock at a ratio to be determined by the Board of Directorsbut not to exceed 15 pre-reverse-split shares into one post-reverse-split share; and 4. to transact such other business as may properly come before the meeting or any adjournments thereof. In accordance with the provisions of our bylaws, the Board of Directors has fixed the close of business on April 4, 2011, as the record date for the determination of the holders of the shares of our Common Stock entitled to notice of, and to vote at, the annual meeting and at any adjournment or postponement of the annual meeting. Information relating to the proposals described above is set forth in the accompanying Proxy Statement dated April [•], 2011.Please carefully review the information contained in the Proxy Statement, which is incorporated into this Notice.Our Annual Report for the fiscal year ended December 31, 2010 accompanies the Proxy Statement. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Stockholders to be held on May 30, 2011. This proxy statement and our 2010 annual report to stockholders are available at our corporate website at www.uluruinc.com under “Investor Relations”. YOUR VOTE IS IMPORTANT All stockholders are cordially invited to attend the Meeting in person.If you do not expect to attend the Meeting, or if you do plan to attend but wish to vote by proxy, please complete, date, sign and mail the enclosed proxy card in the return envelope provided addressed to ULURU Inc., c/o Continental Stock Transfer & Trust Co., 17 Battery Place, New York, NY10004-1123.Proxies will also be accepted by transmission of a facsimile provided that such facsimile contains sufficient information from which it can be determined that the transmission was authorized by the stockholder delivering such proxy.The Company’s fax number is c/o Continental Stock Transfer & Trust Co., at 212-509-5152. By Order of the Board of Directors, Kerry P. Gray President & Chief Executive Officer Addison, Texas April [•], 2011 ULURU Inc. 4452 Beltway Drive Addison, Texas 75001 (214) 905-5145 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS To Be Held On May 30, 2011 This Proxy Statement is furnished by ULURU Inc., a Nevada corporation (the “Company”), to holders of its Common Stock, par value $.001 per share (the “Common Stock”), in connection with the solicitation of proxies by our Board of Directors (the “Board”) for use at our Annual Meeting of Stockholders (the “Meeting”), and at any and all adjournments or postponements thereof. The Meeting will be held on Monday, May 30, 2011 at 10:00 a.m., local time, at the offices of ULURU Inc., 4452 Beltway Drive, Addison, Texas 75001, (214) 905-5145. This Proxy Statement and the accompanying form of proxy are first being sent to holders of Common Stock on or about April 18, 2011. Our mailing address and the location of our principal executive offices are at 4452 Beltway Drive, Addison, Texas 75001.Our telephone number is (214) 905-5145. A Stockholder signing and returning the enclosed proxy may revoke it at any time before it is exercised, by voting in person at the Meeting, by submitting another proxy bearing a later date, or by giving notice in writing to our Secretary not later than the day prior to the Meeting. All proxies returned prior to the Meeting will be voted in accordance with instructions contained therein or, if no choice is specified for one or more proposals in a proxy submitted by or on behalf of a Company stockholder, the shares represented by such proxy will be voted in favor of such proposals and in the discretion of the named proxies with respect to any other matters which may properly come before the Meeting. At the close of business on April 4, 2011, the record date for the Meeting, the number of our outstanding shares of Common Stock that are entitled to vote was 87,341,709.We have no other outstanding voting securities.Each outstanding share of Common Stock is entitled to one vote on each proposal set forth in the enclosed proxy. A complete list of Company stockholders entitled to vote at the Meeting will be available for examination by any Stockholder for any purpose germane to the Meeting at our principal executive offices, during normal business hours, at least ten days prior to the Meeting. Our Bylaws require that one-third of the shares entitled to vote, present in person or by proxy, shall constitute a quorum for the conduct of business at the Meeting. Abstentions and broker non-votes (assuming, in the case of broker non-votes, that the shares represented by such non-votes are voted on any other matter before the Meeting) are counted as present for purposes of determining the presence or absence of a quorum for the transaction of business at the Meeting. For Proposal 1, directors will be elected by a plurality of shares present in person or represented by proxy at the Meeting, which means that the four individuals receiving the highest number of “For” votes will be elected directors.Abstentions and broker non-votes will have no effect on the voting results of Proposal 1.Proposal 2 will be approved if the number of votes cast in favor of the proposal exceeds the number of votes against the proposal.Abstentions and broker non-votes will have no effect on the voting results of Proposal 2.Proposal 3 will be approved if approved by the affirmative vote of holders of a majority of outstanding shares of Common Stock.Abstentions and broker non-votes will have the same effect as a vote against Proposal 3. - 1 - All expenses in connection with solicitation of proxies will be borne by us. We will also request brokers, dealers, banks and voting trustees, and their nominees, to forward this Proxy Statement, the accompanying form of proxy and our Annual Report for the fiscal year ended December 31, 2010 to beneficial owners and will reimburse such record holders for their expense in forwarding solicitation material. We expect to solicit proxies primarily by mail, but Company directors, officers and regular employees may also solicit in person or by fax. The Board does not know of any matters which will be brought before the Meeting other than those matters specifically set forth in the Notice of Annual Meeting. However, if any other matter properly comes before the Meeting, it is intended that the persons named in the enclosed form of proxy, or their substitutes acting thereunder, will vote on such matter in accordance with the recommendations of the Board, or, if no such recommendations are made, in accordance with their best judgment. This Proxy Statement should be read in conjunction with our Annual Report for the fiscal year ended December 31, 2010, including the financial statements and management’s discussion and analysis of financial condition and results of operations for the fiscal year ended December 31, 2010 contained therein. Change in Control of Registrant during the Past Fiscal Year There were no changes in control of the Company during the past fiscal year. - 2 - PROPOSAL 1 ELECTION OF DIRECTORS There are currently four members of the Board with terms expiring at the Meeting. The Board has determined that all directors, except Kerry P. Gray, our President and Chief Executive Officer, meet the independence requirements under New York Stock Exchange Amex listing standards (the “Listing Standards”) and qualify as “independent directors” under those Listing Standards. Upon the recommendation of our Nominating and Governance Committee of the Board, the Board has nominated William W. Crouse, Jeffrey B. Davis, Kerry P. Gray, and Jeffrey A. Stone for re-election as directors, whose current term will expire at the 2011 annual meeting of stockholders and when his successor is elected and qualified.Each of Messrs. Crouse, Davis, Gray, and Stone has consented to serve, if elected, for a one-year term expiring at the time of the 2012 annual meeting of stockholders and when his successor is elected and qualified. The persons named in the enclosed proxy card as proxies will vote to elect each of the nominees, unless authority to vote for the election of one or more nominees is withheld by marking the proxy card to that effect. If any of the nominees shall become unable or unwilling to serve, the proxies, unless authority has been withheld as to such nominee, may be voted for the election of a substitute nominee designated by the Board, or the Board may reduce the number of directors. Proxies may not be voted for more than four persons. The Board recommends that you vote FOR the election of the nominees, and proxies solicited by the Board will be voted in favor thereof unless a stockholder has indicated otherwise in the proxy. The following information, which is as of December 31, 2010, is furnished with respect to each nominee for election as a director at the Meeting. The information presented includes information each director has given us about all positions he holds with us, his principal occupation and business experience during the past five years, and the names of other publicly-held companies of which he serves as a director. Information about the number of shares of Common Stock beneficially owned by each director, directly or indirectly, as of December 31, 2010, appears below under the heading “Security Ownership of Certain Beneficial Owners and Management.” Business and Experience of Nominees for Director Mr. William W. Crouse Mr. Crouse has served as one of our directors since March 2006 and is a General Partner of HealthCare Ventures LLC, one of the world's largest biotech venture capital firms.Mr. Crouse was formerly Worldwide President of Ortho Diagnostic Systems and Vice President of Johnson & Johnson International. He also served as Division Director of DuPont Pharmaceuticals and as President of Revlon Health Care Group's companies in Latin America, Canada and Asia/Pacific. Currently, Mr. Crouse serves as a Director of The Medicines Company and several private biotechnology companies. Mr. Crouse formerly served as a Director of Imclone Systems, BioTransplant, Inc., Dendreon Corporation, OraSure Technologies, Inc., Human Genome Sciences, Raritan Bancorp, Inc., Allelix Biopharmaceuticals, Inc. and several private biotechnology companies.Mr. Crouse currently serves as Trustee of Lehigh University and as Trustee of the New York Blood Center. Mr. Crouse is a graduate of Lehigh University (Finance and Economics) and Pace University (M.B.A.). As a result of these and other professional experiences and his prior service on our Board, Mr. Crouse has a significant understanding of the pharmaceutical industry and possesses particular knowledge and experience in the finance, management, marketing, strategic opportunities, operating and technology areas relevant to our business, which are among the key attributes which qualify Mr. Crouse for election to ULURU’s Board. - 3 - Mr. Jeffrey B. Davis Mr. Davis has served as one of our directors since March 2006.Since December 2007, Mr. Davis has been President and Chief Executive Officer of Access Pharmaceuticals, Inc.Since April 1997, Mr. Davis has been President of SCO Financial Group LLC and financial principal of SCO Securities LLC, an NASD-registered broker dealer.Prior to co-founding SCO, Mr. Davis served as Senior Vice President and Chief Financial Officer of HemaSure, Inc., a publicly traded development stage healthcare technology company.Prior to that, Mr. Davis was Vice President, Corporate Finance, at Deutsche Bank AG and Deutsche Morgan Grenfell, both in the U.S. and Europe. Mr. Davis also served in senior marketing and product management positions at AT&T Bell Laboratories, where he was also a member of the technical staff. Prior to that, Mr. Davis was involved in marketing and product management at Philips Medical Systems North America.Mr. Davis served previously as a Director of Bioenvision, Inc. and currently serves as a Director of Access Pharmaceuticals, Inc., a publicly traded company.Mr. Davis holds a B.S. in Biomedical Engineering from the College of Engineering, Boston University and an M.B.A. from the Wharton School of Business, University of Pennsylvania. As a result of these and other professional experiences and his prior service on our Board, Mr. Davis has a significant understanding of the pharmaceutical industry and possesses particular knowledge and experience in the management, accounting, and operating areas relevant to our business.Mr. Davis’s position as the President and CEO of a public company in the pharmaceutical industry also provides the Board with valuable experience regarding compensation, corporate governance, finance and other relevant matters.The foregoing are among the key attributes which qualify Mr. Davis for election to ULURU’s Board. Mr. Kerry P. Gray Mr. Gray has served as one of our directors since March 2006 and currently serves as the Company’s President and Chief Executive Officer.Previously, Mr. Gray was the President and CEO of Access Pharmaceuticals, Inc. and a director of Access Pharmaceuticals, Inc. from June 1993 until May 2005.Mr. Gray served as Chief Financial Officer of PharmaScience, Inc., a company he co-founded to acquire technologies in the drug delivery area. From May 1990 to August 1991, Mr. Gray was Senior Vice President, Americas, Australia and New Zealand for Rhone-Poulenc Rorer, Inc.Prior to the Rhone-Poulenc Rorer merger, he had been Area Vice President Americas of Rorer International Pharmaceuticals. From 1986 to May 1988, he was Vice President, Finance of Rorer International Pharmaceuticals, having served in the same capacity at Revlon Health Care Group of companies before the acquisition by Rorer Group. Between 1975 and 1985, he held various senior financial positions with the Revlon Health Care Group. As a result of these and other professional experiences and his service as our President and Chief Executive Officer, Mr. Gray has a comprehensive understanding of the wound care industry and our business, and possesses particular knowledge and experience in strategic planning, manufacturing and operations, and the finance areas relevant to the Company, which are among the key attributes which qualify Mr. Gray for election to ULURU’s Board. Dr. Jeffrey A. Stone Dr. Stone has served as one of our directors since April 2010. Dr. Stone is currently President of Wound Care Consultants.He is a past president Texas Affiliate of the American Diabetes Association.Dr. Stone received his medical degree from the College of Osteopathic Medicine of the Pacific and a Master of Public Health from Harvard University.He completed a residency in aerospace medicine and a fellowship in hyperbaric medicine and wound care at the U.S. Air Force School of Aerospace Medicine at Brooks Air Force Base.He is certified in hyperbaric medicine and board certified in aerospace medicine.He is a Diplomate of the American Academy of Wound Care Management and a Certified Wound Specialist having been active in the wound field for over 20 years. As a result of these and other professional experiences and his extensive experience as a wound care professional, Dr. Stone has a significant understanding of the wound care business and possesses particular knowledge and experience in clinical practices, wound care centers and other sites of care, and reimbursement and compliance areas relevant to our Company, which are among the key attributes which qualify Dr. Stone for election to ULURU’s Board. THE BOARD RECOMMENDS A VOTE “FOR” THE PROPOSED NOMINESS TO THE BOARD AND THE ENCLOSED PROXY WILL BE SO VOTED UNLESS A CONTRARY VOTE IS INDICATED. UNLESS OTHERWISE INDICATED THEREON, THE ACCOMPANYING PROXY WILL BE VOTED FOR THE NOMINEES NAMED ABOVE.HOWEVER, THE PERSONS DESIGNATED AS PROXIES RESERVE THE RIGHT TO CAST VOTES FOR ANOTHER PERSON DESIGNATED BY THE BOARD IN THE EVENT THE NOMINEES ARE UNABLE OR UNWILLING TO SERVE. - 4 - INFORMATION REGARDING THE BOARD OF DIRECTORS AND CORPORATE GOVERNANCE Corporate Governance Practices and Board Independence The Board has adopted a number of corporate governance documents, including charters for its Audit Committee, Compensation Committee and Nominating and Governance Committee, corporate governance guidelines, a code of business conduct and ethics for employees, executive officers and directors (including its principal executive officer and principal financial officer) and a whistleblower policy regarding the treatment of complaints on accounting, internal accounting controls and auditing matters.All of these documents are available on the Company’s website at www.uluruinc.com under the heading “Investor Relations,” and a copy of any such document may be obtained, without charge, upon written request to ULURU Inc., c/o Investor Relations, 4452 Beltway Drive, Addison, Texas, 75001. Board of Directors’ Leadership Structure and Role in Risk Oversight Although the Board of Directors does not have a formal policy on whether the roles should be combined or separated, from our inception as ULURU Inc. in 2006 until June 2010, we have had a separate Chairman of the Board (“Chairman”) and Chief Executive Officer (“CEO”).In June 2010, our board of directors determined it appropriate and efficient for Mr. Gray, our Chairman, to also serve as President and CEO, based on Mr. Gray’s extensive knowledge of our company and the pharmaceutical preparation marketplace.The independent members of our board have named Mr. Jeffrey B. Davis our independent lead director.Mr. Davis, as independent lead director, chairs the executive sessions of the non-management members of our board of directors, acts as a liaison with Mr. Gray, in consultation with the independent directors and assists in developing the agendas for each board of directors meeting.During 2010, our board of directors held an executive session of the non-management members of our board of directors at one meeting.We believe that this leadership structure also provides an appropriate forum for the Board to execute its risk oversight function, which is described below. Our Board of Directors is the central body that oversees the management of material risks at the Company.The Board does not have a standing risk management committee, but rather administers this oversight function directly through the Board as a whole, as well as through various standing Board committees that address risks inherent in their respective areas of oversight. The Audit Committee has the responsibility to review and discuss certain risk policies, including the Company’s major financial risk exposures and the steps taken by management to monitor and control these exposures, and generally provide oversight of risks related to financial reporting, accounting, credit, and liquidity.Our Compensation Committee assesses and monitors whether any of our compensation policies and programs has the potential to encourage excessive risk-taking.In addition, as part of its compensation philosophy, the Compensation Committee strives to adopt compensation incentives that encourage appropriate risk-taking behavior that is consistent with the Company’s long term business strategy and objectives.To meet its obligations under the Securities and Exchange Commission’s Enhanced Disclosure Rules, the Company undertook a process to assess to what extent risks arising from our compensation programs for employees are reasonably likely to have a material adverse effect on the Company.We concluded that it is not likely that our compensation policies will have such an effect.The Governance and Nominating Committee oversees risk management practices in its domain, including director candidate selection, governance and succession matters.Day to day operational risks are generally handled by management, with reporting to and involvement of the Board and the Executive Committee of the Board as necessary.With respect to strategic and enterprise risk, our Board as a whole is the level at which we address and monitor such issues, through regular interactions with the CEO and other members of senior management. Stockholder Communications with the Board The Board has established a process for stockholders to send communications to it. Stockholders may send written communications to the Board or individual directors to ULURU Inc., Board of Directors, c/o Chief Executive Officer, 4452 Beltway Drive, Addison, Texas, 75001. Stockholders also may send communications via email to kgray@uluruinc.com with the notation “Attention: Chief Executive Officer” in the Subject field. All communications will be reviewed by the Chief Executive Officer of the Company, who will determine whether such communications are relevant and/or for a proper purpose and appropriate for Board review and, if applicable, submit such communications to the Board on a periodic basis. Attendance of Directors at Annual Stockholder Meetings Although the Company currently does not require directors to attend annual stockholder meetings, it does encourage directors to do so and welcomes their attendance.Two members of the Board attended the annual stockholder meeting held on June 15, 2010. - 5 - Nomination and Election of Directors When seeking candidates for director, the Nominating and Governance Committee may solicit suggestions from incumbent directors, management or others. After conducting an initial evaluation of a candidate, the committee will interview that candidate if it believes the candidate might be suitable to serve as a director. The committee may also ask the candidate to meet with Company management. If the committee believes a candidate would be a valuable addition to the Board and there is either a vacancy on the Board or the committee believes it is in the best interests of the Company and our stockholders to increase the number of Board members to elect that candidate, it will recommend to the full Board that candidate’s election. Although no formal diversity policy is in place, in performance of its duties the Nominating and Governance Committee believes that the backgrounds and qualifications of the Board of Directors, considered as a group, should provide a significant composite mix of experience, knowledge and abilities that will enable the Board of Directors to fulfill its responsibilities.Therefore, the Nominating and Governance Committee considers diversity in identifying nominees for directors.In this regard, the Nominating and Governance Committee views diversity in a broad sense, including on the basis of business experience, public service experience, gender and ethnicity. Before nominating a sitting director for reelection at an annual stockholder meeting, the committee will consider the director’s performance on the Board and whether the director’s reelection would be in the best interests of the Company’s stockholders and consistent with the Company’s corporate governance guidelines and the Company’s continued compliance with applicable law, rules and regulations. The Board believes that it should be comprised of directors with diverse and complementary backgrounds, and that directors should have expertise that, at a minimum, may be useful to the Company and may contribute to the success of the Company’s business. Directors also should possess the highest personal and professional ethics and should be willing and able to devote an amount of time sufficient to effectively carry out their duties and contribute to the success of the Company’s business. When considering candidates for director, the committee takes into account a number of factors, including the following: § Independence from management; § Age, gender and ethnic background; § Relevant business experience; § Judgment, skill and integrity; § Existing commitments to other businesses; § Potential conflicts of interest; § Corporate governance background; § Financial and accounting background; § Executive compensation background; and § Size and composition of the existing Board. The Nominating and Governance Committee will consider candidates for director suggested by stockholders by considering the foregoing criteria and the additional information referred to below. Stockholders wishing to suggest a candidate for director should write to ULURU Inc., c/o Investor Relations, 4452 Beltway Drive, Addison, Texas 75001 and include the following: § The name and address of the stockholder and a statement that he, she or it is a stockholder of the Company and is proposing a candidate for consideration by the committee; § The class and number of shares of Company common stock owned by the stockholder as of the Record Date for the annual stockholder meeting (if such date has been announced) and as of the date of the notice, and the length of time such stockholder has held such shares; § The name, age and address of the candidate; § A description of the candidate’s business and educational experience; § The class and number of shares of Company common stock, if any, owned by the candidate, and length of time such candidate has held such shares; § Information regarding each of the foregoing criteria the Board generally considers, other than the factor regarding Board size and composition, sufficient to enable the committee to evaluate the candidate; § A description of any relationship between the candidate and any customer, supplier or competitor of the Company or any actual or potential conflict of interest; § A description of any relationship or understanding between the stockholder and the candidate; and § A statement that the candidate is willing to be considered and willing to serve as a director if nominated and elected. - 6 - Meetings of the Board and Certain Committees The Board held a total of four meetings either in person or by conference call and acted by unanimous written consent on six occasions during the 2010 fiscal year.During fiscal year 2010 each director attended at least 75% of the aggregate number of the meetings of our board of directors and of the board committees on which they serve. In addition to the meetings held by the Board and Board committees, the directors and Board committee members communicated informally to discuss the affairs of the Company and, when appropriate, took formal Board and committee action by unanimous written consent of all directors or committee members, in accordance with Nevada law, in lieu of holding formal meetings. Board Committees The Board has an Audit Committee, a Compensation Committee, a Nominating and Governance Committee, and an Executive Committee. As of April 1, 2011, each committee of the Board is comprised as follows: Director Audit Committee Compensation Committee Nominating and Governance Committee Executive Committee William W. Crouse X Chair X Kerry P. Gray Chair Jeffrey B. Davis Chair X X Jeffrey A. Stone X X Chair All members of each committee, with the exception of the Executive Committee, have been determined by the Board to be independent under applicable SEC and New York Stock Exchange Amex rules and regulations The Audit Committee has the responsibility to engage the independent auditors, review the audit fees, supervise matters relating to audit functions and review and set internal policies and procedure regarding audits, accounting and other financial controls.The Board has determined that Jeffrey B. Davis meets the definition of an "Audit Committee Financial Expert".The charter of the Audit Committee is available on the Company's website at www.uluruinc.com under the heading "Investor Relations."During the 2010 fiscal year, the Audit Committee held a total of four meetings, either in person or by conference call. The Compensation Committee has responsibility for approval of remuneration arrangements for executive officers of the Company, review and approval of compensation plans relating to executive officers and directors, including grants of stock options under the Company's 2006 Equity Incentive Plan and other benefits and general review of the Company's employee compensation policies.The charter of the Compensation Committee is available on the Company's website at www.uluruinc.com under the heading "Investor Relations."During the 2010 fiscal year, the Compensation Committee did not hold a formal meeting but its members discussed compensation issues in several Board of Director meetings and acted by unanimous written consent on one occasion. The Nominating and Governance Committee is responsible for, among other things, considering potential Board members, making recommendations to the full Board as to nominees for election to the Board, assessing the effectiveness of the Board and implementing the Company's corporate governance guidelines.The charter of the Nominating and Governance Committee is available on the Company's website at www.uluruinc.com under the heading "Investor Relations."During the 2010 fiscal year, the Nominating and Governance Committee held one formal meeting. The Executive Committee is responsible for, among other things, working with management with respect to strategic and operational matters.During the 2010 fiscal year, the Executive Committee did not formally meet but it did meet informally on several occasions. - 7 - Directors and Named Executive Officers The following table sets forth the Directors and Named Executive Officers of the Company along with their respective ages and positions and is as follows: Name Age Position Kerry P. Gray (1) 58 Chairman, Director, President, Chief Executive Officer William W. Crouse (2)(3)(4) 68 Director Jeffrey B. Davis (2)(3)(4) 48 Director Jeffrey A. Stone(2)(3)(4) 54 Director Terrance K. Wallberg 56 Vice President, Chief Financial Officer, Secretary, Treasurer (1) On September 9, 2009, Mr. Gray was appointed to serve as the Company’s Chairman of the Board of Directors.On February 15, 2010, Mr. Gray was appointed to also serve as Chairman of the Executive Committee of the Board of Directors.On June 4, 2010, Mr. Gray was appointed to also serve as the Company’s President and Chief Executive Officer. (2) Member of Audit Committee. (3) Member of Compensation Committee. (4) Member of Nominating and Governance Committee. Named Executive Officers Kerry P. Gray has served as one of our directors since March 2006 and currently serves as the Company’s President and Chief Executive Officer.Previously, Mr. Gray was the President and CEO of Access Pharmaceuticals, Inc. and a director of Access Pharmaceuticals, Inc. from June 1993 until May 2005.Mr. Gray served as Chief Financial Officer of PharmaScience, Inc., a company he co-founded to acquire technologies in the drug delivery area. From May 1990 to August 1991, Mr. Gray was Senior Vice President, Americas, Australia and New Zealand for Rhone-Poulenc Rorer, Inc. Prior to the Rhone-Poulenc Rorer merger, he had been Area Vice President Americas of Rorer International Pharmaceuticals. From 1986 to May 1988, he was Vice President, Finance of Rorer International Pharmaceuticals, having served in the same capacity at Revlon Health Care Group of companies before the acquisition by Rorer Group. Between 1975 and 1985, he held various senior financial positions with the Revlon Health Care Group. Terrance K. Wallberghas served as our Vice President and Chief Financial Officer since March, 2006.Mr. Wallberg is a Certified Public Accountant and possesses an extensive and diverse background with over 30 years of experience with entrepreneurial/start-up companies.Prior to joining ULURU Inc., Mr. Wallberg was Chief Financial Officer with Alliance Hospitality Management and previous to that was Chief Financial Officer for DCB Investments, Inc., a Dallas, Texas based diversified real estate holding company.During his five year tenure at DCB Investments, Mr. Wallberg acquired valuable experience with several successful start-up businesses and dealing with the external financial community.Prior to DCB Investments, Mr. Wallberg spent 22 years with Metro Hotels, Inc., serving in several finance/accounting capacities and culminating his tenure as Chief Financial Officer.Mr. Wallberg is a member of the American Society and the Texas Society of Certified Public Accountants and is a graduate of the University of Arkansas, Little Rock. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) (“Section 16(a)”) of the Securities Exchange Act of 1934, as amended, requires our directors, executive officers and holders of more than ten percent of a registered class of our equity securities to file with the SEC initial reports of ownership and reports of changes in ownership of such securities. Directors, officers and 10% holders are required by SEC rules to furnish us with copies of all of the Section 16(a) reports they file. Based solely on a review of reports furnished to us during the 2010 fiscal year or written representatives from our directors and executive officers, none of our directors, executive officers and 10% holders failed to file on a timely basis reports required by Section 16(a) during the 2010 fiscal year. - 8 - EXECUTIVE COMPENSATION Compensation Discussion and Analysis The Compensation Committee operates under a written charter adopted by the Board and is responsible for making all compensation decisions for the Company’s named executives including determining base salary and annual incentive compensation amounts and recommending stock option grants and other stock-based compensation under our equity incentive plans. Overview and Philosophy The goals of our executive compensation program are to: § provide competitive compensation that will help attract, retain and reward qualified executives, with a focus on talent from within the bio-pharmaceutical industry; § align management’s interests with our success by making a portion of the executive’s compensation dependent upon corporate performance; and § align management’s interests with the interests of stockholders by including long-term equity incentives. To achieve these goals, we focus on several key points in the design of our executive compensation program.First, retention is a very important consideration in our compensation programs, and internal promotion and retention of key executive talent has been a significant feature of our company.We believe that retention involves two interrelated components – establishment of a working environment that provides intangible benefits to our executives and encourages longevity and overall compensation that is generally competitive within our industry and among companies of comparable size and complexity.Augmenting compensation with a desirable working environment enables us to maintain an overall compensation program that generally providesaverage overall compensation to our executive officers, as compared to companies with which we compete for talent, but still remain competitive.Our Compensation Committee has not historically employed compensation consultants to assist it in designing our compensation programs.Instead, we rely on our familiarity with the market and ongoing market intelligence, including occasional review of publicly available compensation information of other companies, both those with which we compete and those within our geographic labor market, to gauge the competitiveness of our compensation programs.In particular, our Compensation Committee has considered market data from Columbia Laboratories Inc., DepoMed Inc., Durect Corp., Inspire Pharmaceuticals, Momenta Pharmaceuticals, OraSure Technologies, Inc., and Penwest Pharmaceuticals Co. (collectively, the “Peer Group).We use this data to help benchmark our executive compensation policies. The companies in the Peer Group were selected based upon various factors, including industry, number of employees, number and type of commercialized products, depth of drug development pipeline, annual spending on research and development activities, and market capitalization.The companies comprising the Peer Group are periodically reviewed and updated each year. - 9 - The Committee also seeks a compensation structure that is internally consistent and provides appropriate compensation for our executives in relation to one another.Consequently, the Compensation Committee does not focus on any particular benchmark to set executive compensation.Instead, we believe that a successful compensation program requires the application of judgment and subjective determinations based on the consideration of a number of factors.These factors include the following: § the scope and strategic impact of the executive officer’s responsibilities, including the importance of the job function to our business; § our past financial performance and future expectations; § the performance and experience of each individual; § past salary levels of each individual and of the officers as a group; § our need for someone in a particular position; and § for each executive officer, other than the Chief Executive Officer, the evaluations and recommendations of our Chief Executive Officer, in consultation with our Chief Financial Officer. The Committee does not assign relative weights or rankings to these factors.Our allocation of compensation between cash and equity awards, our two principal forms of compensation, is based upon our historical practice and our evaluation of the cost of equity awards, as discussed in more detail below. Our Chief Executive Officer works closely with the Committee to maintain an open dialogue regarding the Committee’s goals, progress towards achievement of those goals and expectations for future performance.The Chief Executive Officer updates the Committee regularly on results and compensation issues.Our Chief Executive Officer also provides the Committee, and in particular, the Committee Chair, with recommendations regarding compensation for our executive officers other than himself.In part because the Chief Executive Officer works closely with the Committee throughout the year, the Committee is in a position to evaluate his performance and make its own determinations regarding appropriate levels of compensation for the Chief Executive Officer. Tax Considerations Section 162(m) of the Internal Revenue Code limits ULURU’s tax deduction for compensation over $1,000,000 paid to the Chief Executive Officer or to certain other executive officers. Compensation that meets the requirements for qualified performance-based compensation or certain other exceptions under the Internal Revenue Code is not included in this limit. Generally, the Compensation Committee desires to maintain the tax deductibility of compensation for executive officers to the extent it is feasible and consistent with the objectives of our compensation programs. To that end, our 2006 Equity Incentive Plan and Incentive Bonus Plan were designed to meet the requirements so that grants and annual incentive bonuses under those plans will be performance-based compensation for Section 162(m) purposes. However, in the past, our executives’ compensation has not been high enough to make Section 162(m) a critical issue for the company. Therefore, deductibility under Section 162(m) is only one consideration in determining executive compensation, and the Compensation Committee may approve compensation that is not deductible in order to compensate executive officers in a manner consistent with performance and our need for executive talent. - 10 - Components of Executive Compensation Our executive compensation program consists of base salary, an annual incentive bonus program, and long-term equity incentives in the form of stock options and restricted stock grants.Executive officers also are eligible to participate in certain benefit programs that are generally available to all of our employees, such as medical insurance programs, life insurance programs and our 401(k) plan.The Compensation Committee of our Board of Directors oversees our executive compensation program. As discussed further below in the section of this Proxy Statement entitled “Employment, Severance and Change in Control Agreements”, our Chief Executive Officer, Kerry P. Gray, was compensated during 2010, and is currently compensated, pursuant to the terms of a Separation Agreement and pursuant to an agreement with the Company with respect to his service as Chairman of the Executive Committee of our Board of Directors.Mr. Gray received no base salary in 2010 in his capacity as Chief Executive Officerand does not currently receive any base salary from the Company in such capacity.The Compensation Committee may meet subsequent to the distribution of this Proxy Statement to determine the compensation of Mr. Gray, which may include base salary, annual bonus, restricted stock awards, stock option awards, and director fees, to be paid in 2011. Base Salary Base salaries are the most basic form of compensation and are integral to any competitive employment arrangement.The employment agreement of each named executive officer (other than Mr. Gray inasmuch as his services to the Company are not covered by an employment agreement) and key employee sets forth his salary, which varies with the scope of his respective responsibilities.At the beginning of each fiscal year, the Compensation Committee establishes an annual base salary for our executive officers (other than, as discussed above, for Mr. Gray who did not receive any base salary in 2010 in his capacity as Chief Executive Officer and is not currently receiving any base salary from the Company in such capacity) based on recommendations made by our Chief Executive Officer as to all such executive officers other than himself, in consultation with our Chief Financial Officer.Consistent with our compensation objectives and philosophy described above, the Compensation Committee attempts to set base salary compensation, and adjust it when warranted, based on company financial performance, the individual’s position and responsibility within our company and performance in that position, the importance of the executive’s position to our business, and the compensation of other executive officers of ULURU with comparable qualifications, experience and responsibilities.The Committee also generally takes into account its perceived range of salaries of executive officers with comparable qualifications, experience and responsibilities at other companies with which we compete for executive talent including but not limited to our Peer Group.The Committee also reviews historical salary information for each of the executive officers as part of its analysis in setting base salary structures. The Committee uses this information to review historical progression of each executive officer’s compensation and to identify variations in compensation levels among the executive officers. In March 2011, the Compensation Committee reviewed the base salaries of our named executive officers and key employees (except for, as discussed above, Mr. Gray who did not receive any base salary in 2010 in his capacity as Chief Executive Officerand is not currently receiving any base salary from the Company in such capacity), taking into account the considerations described above.The Committee determined to maintain the current existing base salary for the named executive officers (other than Mr. Gray who currently receives no base salary from the Company in his capacity as Chief Executive Officer) and key employees for 2011 as the Company strives to improve financial performance during 2011. The base salary rates for 2011 and 2010 are as follows: Named Executive Officers & Key Employees 2011 Salary 2010 Salary % Increase Kerry P. Gray (1) $ $ % Renaat Van den Hooff (2) $ % Terrance K. Wallberg $ $ % Daniel G. Moro $ $ % John V. St. John, Ph.D. $ $ % (1) On March 9, 2009, Mr. Gray resigned as the Company’s President and Chief Executive Officer and entered into a Separation Agreement with the Company.After such resignation, Mr. Gray continued to serve as a Director for the Company.On September 9, 2009, Mr. Gray was appointed to serve as the Company’s Chairman of the Board of Directors.On February 15, 2010, Mr. Gray was appointed to also serve as Chairman of the Executive Committee of the Board of Directors.On June 4, 2010, Mr. Gray was appointed to also serve as the Company’s President and Chief Executive Officer.During 2010, Mr. Gray received cash compensation of $360,000 which was comprised of $150,000 pursuant to the Separation Agreement and $210,000 for his duties as Chairman of the Executive Committee of the Company’s Board of Directors.During 2009, Mr. Gray received cash compensation of $447, 102 which was comprised of $375,000 pursuant to the Separation Agreement and salary of $72,102 that was earned prior to March 9, 2009. (2) On March 9, 2009, Mr. Van den Hooff was promoted from the Company’s Executive Vice President of Operations to President and Chief Executive Officer.On June 4, 2010, Mr. Van den Hooff resigned as the Company’s President and Chief Executive Officer and entered into a Separation Agreement with the Company.Pursuant to the Separation Agreement, Mr. Van den Hooff received cash compensation of $87,500 during 2010, which was in addition to salary of $128,333 earned prior to June 4, 2010.The Separation Agreement also provided for full vesting of all awards of restricted stock held by Mr. Van den Hooff, a fully vested stock option to purchase 300,000 shares of Common Stock, and the continuation of health care coverage for eighteen months. - 11 - Annual Bonus In the past, we have provided annual bonuses under our Incentive Bonus Plan, which is designed to motivate and reward executives for their contribution to the company’s performance during the fiscal year.A significant portion of the total cash compensation that our executive officers and key employees could receive each year may be paid through this program, and thus is dependent upon our corporate performance and individual performance. Performance objectives are typically comprised of revenue goals, operating expense control, product development objectives, business development goals, regulatory filings, and a discretionary component. To date, the Compensation Committee has not determined to provide annual bonuses to any employees in 2011 (relating to performance in 2010).The Compensation Committee may meet subsequent to the distribution of this Proxy Statement to determine the annual bonuses, if any, to be paid in 2011 (relating to 2010 performance). Named Executive Officers & Key Employees Target Bonus Level 2010 Bonus (1) Percentage of 2010 Base Salary Kerry P. Gray (2) 70 % $ % Renaat Van den Hooff (3) 40 % $ % Terrance K. Wallberg 30 % $ % Daniel G. Moro 30 % $ % John V. St. John, Ph.D. 30 % $ % (1) Pertains to 2010 performance. (2) During 2010, Mr. Gray did not participate in the Company’s Incentive Bonus Plan. (3) On June 4, 2010, Mr. Van den Hooff resigned as the Company’s President and Chief Executive Officer Restricted Stock Awards As part of our Incentive Bonus Plan, executive officers and key employees are eligible to receive stock awards in an amount to equal to the annual cash bonus.The Compensation Committee believes that restricted stock awards can be a valuable tool in linking the personal interest of our executives to those of our stockholders.Moreover, the vesting component of the restricted stock awards provides a valuable retention tool, and retention is a significant consideration in making these awards. To date, the Compensation Committee has not provided awards of restricted stock to any employees in 2011 (relating to performance in 2010).The Compensation Committee may meet subsequent to the distribution of this Proxy Statement to determine the awards of restricted stock, if any, to be granted to Company employees in 2011 (relating to 2010 performance). - 12 - Stock Options Executive officers and key employees are also eligible to receive annual grants of stock option awards under our 2006 Equity Incentive Plan, which is described in the narrative following the Summary Compensation Table.Typically, we have granted stock options every year because these awards are consistent with our compensation goals of aligning executives’ interests with those of our stockholders in the long term, and because these grants are a standard form of compensation among the companies with which we compete for executive talent including but not limited to our Peer Group. The Compensation Committee believes that stock option awards can be an especially valuable tool in linking the personal interests of executives to those of our stockholders, because executives’ compensation under these awards is directly linked to our stock price. These awards give executive officers a significant, long-term interest in the company’s success.In addition, they can provide beneficial tax treatment that executives’ value due to the fact that we have typically granted incentive stock options to our executives. Moreover, the vesting component of our stock option awards provides a valuable retention tool, and retention is a significant consideration in making these awards. To date, the Compensation Committee has not granted any stock option awards to any of the Company’s employees in 2011 (relating to performance in 2010).The Compensation Committee may meet subsequent to the distribution of this Proxy Statement to determine the stock option awards, if any, to be granted to Company employees in 2011 (relating to 2010 performance). Other Compensation and Personal Benefits We maintain general broad-based employee benefit plans in which our executives participate, such as health insurance plans, life insurance, and a 401(k) plan.These benefits are provided as part of the basic conditions of employment for all of our employees. In addition, we believe that providing these basic benefits is necessary for us to attract and retain high-level executives working in our industry and in our geographic area.We believe that these benefits substantially enhance employee morale and performance.Our benefit plans may change over time as the Compensation Committee determines appropriate. The Company’s 401(k) plan permits a contribution of up to 4% of salary to our 401(k) plan and we match 100% of such contribution, subject to limitations established by law.Participation in the Company’s 401(k) plan and receipt of matching contributions is available to all full-time employees.We consider the matching contribution feature to be an important aspect of our compensation program because it is our only retirement program for our named executive officers and key employees. Retirement Benefits Our executive officers and key employees do not participate in any defined benefit retirement plans such as a pension plan.We do not have any deferred compensation programs.As noted above, our executive officers and key employees are eligible for our 401(k) plan, and we match those contributions as described immediately above in “Other Compensation and Personal Benefits”. - 13 - Summary Compensation Table The following table sets forth, for the fiscal years ended December 31, 2010 and December 31, 2009, the total compensation earned by or paid to our Chief Executive Officer, former Chief Executive Officer, Chief Financial Officer, and each of our other most highly compensated key employees who were serving as key employees as of December 31, 2010. Name and Principal Position Fiscal Year Salary Bonus Stock Awards Option Awards Non Equity Incentive Plan Compensation All Other Compensation Total Kerry P. Gray President & Chief Executive Officer (1) Renaat Van den Hooff Former President & Chief Executive Officer (2) Terrance K. Wallberg Vice President & Chief Financial Officer Daniel G. Moro Vice President – Polymer Drug Delivery John V. St. John, Ph.D. Vice President – Material Science On March 9, 2009, Mr. Gray resigned as the Company’s President and Chief Executive Officer and entered into a Separation Agreement with the Company.After such resignation, Mr. Gray continued to serve as a Director for the Company.On September 9, 2009, Mr. Gray was appointed to serve as the Company’s Chairman of the Board of Directors.On February 15, 2010, Mr. Gray was appointed to also serve as Chairman of the Executive Committee of the Board of Directors.On June 4, 2010, Mr. Gray was appointed to also serve as the Company’s President and Chief Executive Officer.During 2010, Mr. Gray received cash compensation of $360,000 which was comprised of $150,000 pursuant to the Separation Agreement and $210,000 for his duties as Chairman of the Executive Committee of the Company’s Board of Directors.During 2009, Mr. Gray received cash compensation of $447,102 which was comprised of $375,000 pursuant to the Separation Agreement and salary of $72,102 that was earned prior to March 9, 2009. On March 9, 2009, Mr. Van den Hooff was promoted from the Company’s Executive Vice President of Operations to President and Chief Executive Officer.On June 4, 2010, Mr. Van den Hooff resigned as the Company’s President and Chief Executive Officer and entered into a Separation Agreement with the Company.Pursuant to the Separation Agreement, Mr. Van den Hooff received cash compensation of $87,500 during 2010, which was in addition to salary of $128,333 earned prior to June 4, 2010.The Separation Agreement also provided for full vesting of all awards of restricted stock held by Mr. Van den Hooff, a fully vested stock option to purchase 300,000 shares of Common Stock, and the continuation of health care coverage for eighteen months. Restricted stock awards are subject to a vesting schedule ranging from two to five years from the date of grant.The amounts in this column are equal to the aggregate fair value on the date of grant for restricted stock awards.For a description of the assumptions used to determine the fair value of restricted stock awards granted in 2010, see Note 13 to our Consolidated Financial Statement in our Annual Report on Form 10-K for the year ended December 31, 2010.For information on the valuation assumptions used for restricted stock awards made prior to 2010, see the notes to the Company’s Consolidated Financial Statements regarding stock-based compensation in our Annual Report on Form 10-K for the respective year. During 2010, we did not grant any restricted stock awards to our named executives and key employees.In March 2009, we calculated and granted restricted stock awards to Messrs. Van den Hooff, Wallberg, Moro, and St. John of 180,000, 100,000, 80,000, and 80,000 shares of Common Stock, respectively, with respect to 2008 performance achievements.The fair value on the date of grant for the restricted stock awards to Messrs. Van den Hooff, Wallberg, Moro, and St. John was $34,200, $19,000, $15,200, and $15,200, respectively. Stock option awards are subject to a vesting schedule over a four year period, with 25% vesting on the first anniversary of the date of grant and 2.0833% vesting each month for three years thereafter.The amounts in this column are equal to the aggregate fair value on the date of grant for stock option awards.For a description of the assumptions used to determine the fair value of stock options granted in 2010, see Note 13 to our Consolidated Financial Statement in our Annual Report on Form 10-K for the year ended December 31, 2010.For information on the valuation assumptions used for stock option awards made prior to 2010, see the notes to the Company’s Consolidated Financial Statements regarding stock-based compensation in our Annual Report on Form 10-K for the respective year. During 2010, we granted a stock option award to Mr. Van den Hooff to purchase 300,000 shares of Common Stock.The fair value on the date of grant for the stock option award to Mr. Van den Hooff was $26,461.During 2009, we did not award any stock options to our named executives and key employees.On March 9, 2009 Mr. Gray forfeited stock options with respect to 300,000 shares of common stock upon his resignation as President and Chief Executive Officer of the Company. For 2010, and to date for 2011 as well, we did not award or pay any bonuses with respect to 2009 or 2010 performance, respectively.For 2009, we did not award or pay any bonuses with respect to 2008 performance. All Other Compensation includes the following: Name Fiscal Year 401(k) Matching Contributions Life and Disability Insurance Separation Agreement Other Total Kerry P. Gray $ $ Renaat Van den Hooff $ Terrance K. Wallberg $ $ $ Daniel G. Moro $ John V. St. John, Ph.D. $ $ $ Kerry P. Gray $ Renaat Van den Hooff $ $ $ Terrance K. Wallberg $ $ $ Daniel G. Moro $ John V. St. John, Ph.D. $ $ $ - 14 - Grants of Plan Based Awards During Fiscal Year 2010 The following table sets forth information regarding grants of stock options and grants of restricted stock awards under the Company’s 2006 Equity Incentive Plan and under the Company’s Incentive Bonus Plan during 2010 to named executive officers and key employees at the discretion of the Compensation Committee. Estimated Future Payouts Under Non-Equity Incentive Plan Awards (1) Name Grant Date Threshold Target Maximum All Other Stock Awards: Number of Shares ofStock on Units (#) (2) All Other Option Awards: Number of Securities Underlying Options (#) (3) Exercise or Base Price of Option Awards ($/Sh) Grant Date Fair Value of Stock and Option Awards ($)(4) Kerry P. Gray (5) n/a n/a n/a n/a Renaat Van den Hooff (6) n/a $
